 Case 21-11829-amc        Doc 1-1 Filed 06/30/21 Entered 06/30/21 00:08:48              Desc
                           counseling certificate Page 1 of 1




                                               Certificate Number: 12459-PAE-CC-035798817


                                                              12459-PAE-CC-035798817




                    CERTIFICATE OF COUNSELING

I CERTIFY that on June 29, 2021, at 6:17 o'clock PM PDT, Grace Dahlquist
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Eastern District of Pennsylvania,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   June 29, 2021                          By:      /s/Cesar Herrera


                                               Name: Cesar Herrera


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
